


110 HRES 1016 EH: Expressing the condolences of the House of

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1016
		In the House of Representatives, U.
		  S.,
		
			April 23, 2008
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives on the death of William F. Buckley, Jr.
	
	
		Whereas William F. Buckley, Jr., was born on November 24,
			 1925, in New York City, the sixth of 10 children in a devoutly Catholic
			 family;
		Whereas William Buckley studied at the University of
			 Mexico before serving his country in the Army and then later graduating with a
			 Bachelor of Arts (in political science, economics, and history) with honors
			 from Yale University in 1950;
		Whereas William Buckley worked briefly for the Central
			 Intelligence Agency;
		Whereas at the young age of 25, William Buckley published
			 his first popular book, entitled God and Man at Yale;
		Whereas William Buckley went on to write more than 55
			 books and edit 5 more, including Let Us Talk of Many Things: the
			 Collected Speeches; the novel, Elvis in the Morning; and
			 his literary autobiography, Miles Gone By;
		Whereas William Buckley wrote more than 4,500,000 words in
			 his more than 5,600 biweekly newspaper columns, entitled On the
			 Right;
		Whereas William Buckley founded the popular and
			 influential National Review magazine in 1955, a respected journal of
			 conservative thought and opinion;
		Whereas William Buckley wrote in the first issue of
			 National Review that, in founding the magazine, it stands athwart
			 history, yelling Stop, at a time when no one is inclined to do so, or to have
			 much patience with those who so urge it;
		Whereas William Buckley served as editor of National
			 Review for 35 years, from its founding in 1955 until his announced retirement
			 in 1990, and as editor-at-large until his death;
		Whereas in 1965, William Buckley ran for mayor of New York
			 City and received 13.4 percent of the votes on the Conservative Party
			 ticket;
		Whereas William Buckley was host of the Emmy Award-winning
			 and long-running Firing Line, a weekly television debate program
			 with such notable guests as Barry Goldwater, Margaret Thatcher, Jimmy Carter,
			 Ronald Reagan, and George H.W. Bush;
		Whereas the New York Times noted that Mr. Buckley’s
			 greatest achievement was making conservatism—not just electoral Republicanism,
			 but conservatism as a system of ideas—respectable in liberal post-World War II
			 America. He mobilized the young enthusiasts who helped nominate Barry Goldwater
			 in 1964, and saw his dreams fulfilled when Reagan and the Bushes captured the
			 Oval Office;
		Whereas as well-known columnist George Will once said,
			 before there was Ronald Reagan there was Barry Goldwater, before there
			 was Goldwater there was National Review, and before there was National Review
			 there was William F. Buckley;
		Whereas William Buckley’s consistent efforts facilitated
			 the rise of Senator Barry Goldwater and, ultimately, the presidency of Ronald
			 Reagan;
		Whereas William Buckley received the Presidential Medal of
			 Freedom in 1991;
		Whereas William Buckley received numerous other awards,
			 including Best Columnist of the Year, 1967; Television Emmy for Outstanding
			 Achievement, 1969; the American Book Award for Best Mystery (paperback) for
			 Stained Glass, 1980; the Lowell Thomas Travel Journalism Award,
			 1989; the Adam Smith Award, Hillsdale College, 1996; and the Heritage
			 Foundation’s Clare Booth Luce Award, 1999;
		Whereas William Buckley spent over 56 years married to the
			 former Patricia Alden Austin Taylor, a devoted homemaker, mother, wife, and
			 philanthropist, before her passing in April 2007;
		Whereas William Buckley passed away on February 27, 2008,
			 and is survived by his son, Christopher, of Washington, DC; his sisters,
			 Priscilla L. Buckley, of Sharon, Connecticut, Patricia Buckley Bozell, of
			 Washington, DC, and Carol Buckley, of Columbia, South Carolina; his brothers,
			 James L. Buckley, of Sharon, Connecticut, and F. Reid Buckley, of Camden, South
			 Carolina; and a granddaughter and a grandson;
		Whereas William Buckley, by virtue of his distinct
			 personality, talents, good humor, and goodwill, led in a manner that earned the
			 respect and friendship even of his adversaries; and
		Whereas William Buckley was recognized as a towering
			 intellect, a man who, in the words of Ronald Reagan, gave the world
			 something different, and, most of all, a true gentleman who encountered
			 everything he did with grace, dignity, optimism, and good humor: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors the life of
			 William F. Buckley, Jr., for his lifetime commitment to journalism, his
			 devotion to the free exchange of ideas, and his gentlemanly and well-respected
			 contributions to political discourse; and
			(2)mourns the loss of
			 William F. Buckley, Jr., and expresses its condolences to his family, his
			 friends, and his colleagues.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
